UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         ____________________

                             No. 96-31227
                         ____________________

                            RAY L. JETER,

                                                Petitioner-Appellant,

                                  versus

                     TERRY TERRELL, Warden,
                    Allen Correctional Center

                                                 Respondent-Appellee.

           __________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                           (95-CV-874)
           __________________________________________

                          June 13, 1997
Before HIGGINBOTHAM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ray L. Jeter, Louisiana prisoner #153917, appeals from the

denial of habeas relief.    Of course, we must examine the basis of

our jurisdiction, on our own motion if necessary. Mosley v. Cozby,

813 F.2d 659 (5th Cir.   1987).    Examination of the record discloses

that the notice of appeal is ineffective.




     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     Final judgment was entered on 23 July 1996.        On 2 August 1996,

Jeter filed a motion entitled “Petitioner’s Objections to said

Ruling Denial of Writ of Habeas Corpus and Dismissal with Prejudice

with Memorandum of Law in support thereof.”         And, on 8 August, he

filed a motion entitled “Motion to Alter or Amend Judgment.”            But,

based on our review of the record, it does not appear that the

district court has ruled on either of these motions.

     FED. R. APP. P. 4(a)(4) provides that, if a timely motion is

made pursuant to FED. R. CIV. P. 59(e), a notice of appeal filed

after entry of judgment, but before disposition of the motion, is

ineffective until entry of the order disposing of the motion.           And,

a motion challenging the judgment is treated as a Rule 59 motion

for purposes of Rule 4(a)(4), regardless of the label applied to

the motion, if it is made within the 10-day limit for Rule 59

motions.    Mangieri v. Clifton, 29 F.3d 1012, 1015 n.5 (5th Cir.

1994); Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d 665,

667 (5th Cir.)(en banc), cert. denied, 479 U.S. 930 (1986).

     Jeter’s 2 and 8 August motions must be treated as a Rule 59(e)

motion   and    an   amendment   thereto;   the   motions   challenge   the

judgment, and the first was filed within ten days of entry of

judgment.      See Fed. R. Civ. P. 6(a).    Because it appears that the

motions have not been ruled on, Jeter’s notice of appeal is

ineffective. Accordingly, we must REMAND to the district court for




                                   - 2 -
a ruling on the motions.        See Burt v. Ware, 14 F.3d 256, 260-61

(5th Cir. 1994).

       On remand, if the postjudgment motions are denied:

       1.    The   district   court    should   also   rule   on   whether   a

certificate of appealability should issue.             Muniz v. Johnson,

F.3d        1997 WL 265120 at *2 (5th Cir. May 20, 1997); and

       2.    The district court then shall return the record to this

court for processing the appeal, with a new notice of appeal not

being required.

                                                DISMISSED AND REMANDED




                                      - 3 -